          Case 1:19-cr-00371-CCB Document 88 Filed 06/05/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                              *

       V.                                             *       CRIMINAL NO. CCB-19-0371

JOSHUA I. LANKFORD                                    *

                                MEMORANDUM AND ORDER

       Currently pending are Defendant's Motion to Reopen Detention Hearing and for Pretrial

Release and Memorandum in Support thereof (ECF Nos. 71 and 79-unsealed; ECF No. 73-

sealed) (“Motion”), Government’s Opposition to Defendant’s Motion to Reopen Detention

Hearing and for Pretrial Release (ECF No. 76-sealed; ECF No. 82-unsealed) (“Opposition”), and

Defendant’s Reply to Government’s Response to Motion to Reopen Detention Hearing and for

Pretrial Release (ECF No. 77, 85). For the reasons stated below, the Motion (ECF Nos. 71,

79) is denied.

       A detention hearing was held in this case on August 5, 2019. After both parties were

fully heard, I detailed my reasons for issuing a detention order on the record at the hearing and I

issued an Order of Detention summarizing those reasons (ECF No. 15). Pursuant to 18

U.S.C. § 3142(f), a detention hearing may be reopened if the "judicial officer finds that

information exists that was not known to the movant at the time of the [detention] hearing and

that has a material bearing on the issue whether there are conditions of release that will

reasonably assure the appearance of such person as required and the safety of any other person

and the community." Defendant argues that the COVID-19 Virus Pandemic constitutes changed

circumstances warranting the defendant’s release, particularly in light of the fact that he suffers

from medical conditions that would put him at greater risk if he contracted the virus. Because

concerns relating to the COVID-19 pandemic were not present at the time of the defendant’s
            Case 1:19-cr-00371-CCB Document 88 Filed 06/05/20 Page 2 of 9



original detention hearing, the court agrees that § 3142(f) allows a reopening of the detention

decision.

       The Court “recognize[s] the unprecedented magnitude of the COVID-19 pandemic” and

acknowledges that it can constitute new information warranting a reconsideration of a detention

order. United States v. Martin, Crim. No. PWG-19-140-13, ECF No. 209 at 4 (D. Md. Mar. 17,

2020). Notwithstanding these circumstances, however, the decision whether to release an

individual pending trial still requires an individualized assessment of the factors identified in the

Bail Reform Act, 18 U.S.C. § 3142(g). Id. at 5. In that regard, I have reviewed the bases for my

detention order, and I have reweighed the factors under the Bail Reform Act in light of the

current public health emergency, the current COVID-19 situation at Chesapeake Detention

Facility (“CDF”) where the defendant is being held, the defendant’s existing medical condition,

and the defendant’s proposed conditions of release. The record in this case regarding the offenses

charged and the defendant’s background compel me to conclude that conditions of release cannot

be fashioned to address community safety, notwithstanding the potential risk of exposure to the

virus that the defendant faces while detained. The court fully analyzed the § 3142(g) factors at

defendant’s detention hearing. As noted in the court’s detention order, and detailed on the record

at the hearing both by the government and the court, an analysis of these factors overwhelmingly

supported a finding that detention was appropriate.

       At the time of the detention hearing, the defendant was charged with Conspiracy to

Commit Sex Trafficking in violation of 18 U.S.C. § 1594(c); Sex Trafficking in violation of 18

U.S.C. §1591(a), (b)(1); Conspiracy to Commit Kidnapping and Kidnapping in violation of 18




                                                  2
          Case 1:19-cr-00371-CCB Document 88 Filed 06/05/20 Page 3 of 9



U.S.C. §1201(a) and (c).[1] The maximum penalty is life imprisonment. The government was

entitled to the presumption in favor of detention pursuant to 18 U.S.C. §3142(e). The evidence

supporting the charges against the defendant is substantial. The government provided a detailed

factual proffer at the detention hearing, and has provided an elaborate description of the offense

in its Opposition. (ECF No. 82 at 3-6, 8). The defendant is alleged to have played a leadership

role in enticing the victim (“V”) to perform commercial sex acts under the direction, and for the

financial gain, of the defendant and his co-conspirators (collectively, “defendants”). After a

dispute arose between the defendants and V regarding the performance and payment for a sex

act, the defendants took V to a remote location in Maryland “for purposes of physically

assaulting V as a punishment and to maintain her compliance.” (ECF No. 82 at 5). A belt was

placed around V’s neck to prevent her from escaping and, upon arrival at the location, V was

beaten with closed fists about her face, torso, and neck and was struck on her unclothed buttocks

with the belt. She was then transported back to a hotel in Delaware where she was further

abused until V was able to call 911. The Delaware State Police troopers responded and found V

and the co-conspirators except for the defendant in the hotel room. The defendant was arrested

the next day at his home in Federalsburg, Maryland, which is the same residence where he

proposes to live if released.

       The defendant’s cell phone, which was seized at the time of his arrest, as well as cell

phones of his co-conspirators, were searched and the analysis demonstrated that the bulk of the

contact among the defendants pertained to the maintenance and advertisement of V for



[1]
  On March 12, 2020, a Grand Jury for the District of Maryland returned a ten (10) count
Superseding Indictment against the defendant, adding multiple counts of Coercion and
Enticement, in violation of 18 U.S.C. §2422(a), Transporting an Individual in Interstate
Commerce to Engage in Prostitution, in violation of 18 U.S.C. §2421, and Interstate Travel to
Promote Enterprise Involving Prostitution Offense, in violation of 18 U.S.C. §1952(a)(3).
                                                 3
          Case 1:19-cr-00371-CCB Document 88 Filed 06/05/20 Page 4 of 9



commercial sex. (Id. at 6). In addition, the defendant is alleged to have made incriminating

statements after his arrest acknowledging that he was in the car when V had a belt around her

neck. (Id. at 8). In sum, the evidence proffered by the government established that the

defendant played a significant role in an extremely violent offense. The defendant contests the

facts proffered by the government, arguing that there are conflicting accounts as to the

defendant’s leadership role in the conspiracy and his commission of any acts of violence or

coercion against V. (ECF No.77 at 7-10). While it appears that the government and the defense

will present different versions of the facts as this case progresses, the evidence presented to the

court at this stage is very strong and the violent nature and circumstances of this offense

supports, rather than rebuts, the presumption in favor of detention on the basis of danger to the

community.

       The history and characteristics of the defendant also support the detention order. The

defendant was convicted of handgun on person and received a Probation Before Judgment in

2008. In 2010, he was convicted of causing life threatening injury by vehicle (as part of a

negligent homicide by auto/boat case). While on probation, in 2013, the defendant was

convicted of marijuana possession, and was placed on one year probation. While on probation,

the defendant was convicted of Assault-Second Degree, and was sentenced to Probation Before

Judgment. The defendant was convicted of Violation of Ex Parte/Protective Order in 2016 and

was sentenced to 30 days incarceration and one year probation. In addition to these

convictions, the defendant has a history of non-compliance with community supervision in that

he was arrested or charged with new offenses while on supervision. Based upon all of the

above, the court concluded at the time of the detention hearing that: 1) the defendants failed to

rebut the presumption under §3142(e) as to danger; and (2) by clear and convincing evidence



                                                  4
          Case 1:19-cr-00371-CCB Document 88 Filed 06/05/20 Page 5 of 9



pursuant to § 3142, there were no conditions of release which would reasonably assure the

community’s safety. (ECF No. 15).

       In his Motion, defendant argues that: 1) he should be released to avoid contracting the

COVID-19 virus; 2) he is at a greater risk of an adverse outcome in light of his preexisting

medical conditions; and 3) he can be effectively monitored in the community at his sister’s home

on the Eastern Shore where he will be able to obtain necessary mental health treatment. (ECF

Nos. 79 at 1-2). As this court has previously noted, the public health emergency created by

COVID-19 is a significant concern for all those in detention facilities during this global

pandemic. The court is concerned for the defendant, and for all others both inside and outside of

the detention facility. These concerns, however, do not constitute a basis upon which to release

an individual who this court has determined poses a threat to the safety of the community unless

the court concludes that the conditions at the detention facility coupled with the defendant’s

medical conditions warrant a reconsideration of that conclusion.

       As to procedures in place at CDF, the government has proffered that comprehensive

precautionary measures have been instituted at CDF to avoid a COVID-19 outbreak. (ECF No.

82 at 9-15). Defendant takes issues with the government’s proffer, and notes that there are

deficiencies at CDF in terms of compliance with CDC Guidance. (ECF No.77-1 at 1-6). In

essence, the defendant argues that the conditions at CDF are “ripe for the rapid spread of the

virus” because that it is what happened at an unrelated detention facility, the D.C. Jail

complex. (ECF No. 79-1 at 9). The defendant asserts that the court should not rely on the

information offered by the government because “the government has repeatedly proven that it

cannot be trusted to offer an accurate account” in that it previously provided inaccurate




                                                 5
           Case 1:19-cr-00371-CCB Document 88 Filed 06/05/20 Page 6 of 9



information regarding precautionary procedures in place at the D.C. Jail complex. (ECF No. 77

at 1).

         The court rejects the defendant’s blanket proposition that the government cannot be

trusted to give accurate information as well as the notion that the court should revisit its

detention decision based on the speculative risk that there will be a COVID-19 outbreak at

CDF. Moreover, the court finds wholly unpersuasive the argument that the court can draw any

conclusions based on a comparison of two different facilities that are supervised in two different

jurisdictions by two different agencies. Rather, the court’s focus in on the current COVID-19

situation at CDF. As noted in the government’s Opposition, there have been no documented

cases of detainees having contracted COVID-19 while already housed at CDF and the only

documented case of a COVID-19 positive detainee was an individual who tested positive during

intake and was placed into quarantine. Further, there were three reported cases of CDF staff

testing positive for the virus, but no evidence that the illness had spread to any other staff or

inmates. (ECF No. 82 at 6). Based upon the record currently before the court, it appears that

whatever measures have been implemented at CDF have been effective. In sum, the court

cannot conclude that the conditions at CDF or its protocols are so inadequate as to warrant

defendant’s release or that the defendant’s speculative claims can be credited.

         Similarly, the defendant’s preexisting medical condition and his mental health issues do

not change the analysis. The defendant has not made any specific argument, let alone factual

proffer, as to why his medical condition is not being adequately addressed. Indeed, the

defendant does not claim that he is improperly medicated or that he has been denied treatment

for his medical condition. (ECF No. 77 at 6, n.4). Consequently, although the court is mindful

of the fact that the defendant’s medical condition exposes him to an increased risk of



                                                  6
          Case 1:19-cr-00371-CCB Document 88 Filed 06/05/20 Page 7 of 9



complications if infected with the virus, that fact alone does not support a reconsideration of the

defendant’s detention order. As noted by the government, the court has recently denied motions

for release where detainees have claimed that they had medical conditions, including the same

condition as the defendant, that made them uniquely vulnerable to complications if they contract

COVID-19, but they have not established that those conditions warrant a reconsideration of an

order of detention. (ECF No. 82 at 18-19). With respect to the defendant’s mental health issues,

the defendant argues that although he is being provided with mental health treatment, his

condition is not improving and release is appropriate so that he can receive care in the

community. (ECF No. 77 at 10). As noted by the government, it is clear, based on a review of

the defendant’s medical records, that the issue is not a lack of availability of mental health

services, but rather non-treatment based issues. (ECF No. 76 at 16-17). In brief, there is no

reason to believe that the defendant’s mental health issues will improve, as he suggests, by

receiving care in the community. Indeed, one might observe that the defendant’s mental health

issues may increase the concern regarding the defendant’s danger to the community if

released. In any event, the defendant’s mental health issues do not persuade the court that

reconsideration of the detention decision is appropriate.

       The court has also considered the defendant’s proposed conditions of release (ECF No.

73 at 18), and notes that those proposed conditions of release are the very same set of conditions

proposed at defendant’s original hearing and which include residing at the same location where

the defendant lived at the time of the instant offense. The court concludes now, as it did at the

detention hearing in this case, that defendant’s proposed conditions of release are inadequate to

address community safety concerns. Notably, the fact that defendant has a history of poor

compliance with community supervision undercuts the argument that he will comply with release



                                                  7
             Case 1:19-cr-00371-CCB Document 88 Filed 06/05/20 Page 8 of 9



conditions. As the court found at the detention hearing, there are no conditions or combination

of conditions which will reasonably assure the community’s safety. (ECF No. 15).

        In conclusion, the defendant has not presented any new information that warrants a

reconsideration of my Order of Detention in accordance with 18 U.S.C. § 3142(f).[2] Based upon

the foregoing, the court concludes that the circumstances proffered by the defendant do not

constitute a basis upon which to release an individual who the court has determined poses a

threat to the safety of the community. Accordingly, Defendant's Motion (ECF No. 71)

is denied.




Date:    June 5, 2020                   ___________/s/____________________
                                        Beth P. Gesner
                                        Chief United States Magistrate Judge




[2]
  Although the defendant’s Motion does not seek the defendant’s temporary release pursuant to
18 U.S.C. §3142(i), the court has considered release under that section in accordance with
applicable law, and has determined that the defendant has not satisfied the “compelling reason”
standard warranting his temporary release pursuant to §3142(i). The court notes that it has
broadly employed the analysis suggested by the Fourth Circuit in United States v. Creek, No. 20-
4251, Doc. 18 (4th Cir. Apr. 15, 2020) in considering COVID-19 based requests for temporary
release under §3142(i), although the Creek order did not explicitly apply this analysis to other
provisions of the Bail Reform Act. See United States v. Gallagher, SAG-19-479 (D. Md.), ECF
No. 45 at 6-7.
        The court also rejects the defendant’s argument that his Sixth Amendment right to
counsel supports his release because he needs to review the discovery with counsel in person,
and that is not possible at CDF during the pandemic. (ECF No. 79-1 at 16-17). As noted by the
government, employing the analysis suggested by §3142(i), the defendant has not sustained his
burden of establishing that his release is necessary for the preparation of his defense, (ECF No.
82 at 22-26), particularly in light of the suspension of jury trial proceedings at present.


                                                8
Case 1:19-cr-00371-CCB Document 88 Filed 06/05/20 Page 9 of 9




                              9
